Citation Nr: 0706704	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  06-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to an effective date prior to January 21, 
2004 for the grant of service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO granted service connection for PTSD and 
assigned an initial rating of 30 percent, effective from 
January 21, 2004.  The veteran disagreed with the initial 30 
percent rating assigned as well as the effective date for the 
grant of service connection.  


FINDING OF FACT

In a written communication received at the Board in February 
2007, the veteran's accredited representative indicated the 
veteran's desire to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for a withdrawal of the veteran's substantive 
appeal have been met; and as such, the Board does not 
currently have appellate jurisdiction to decide the issues of 
entitlement to an initial rating in excess of 30 percent for 
the service-connected PTSD, or entitlement to an earlier 
effective date for the grant of service connection for PTSD.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 
20.200, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary.  Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its decisions, the Board is 
bound by applicable statutes, the regulations of the 
Department of Veterans Affairs and precedent opinions of the 
General Counsel of the Department of Veterans Affairs.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn on the record at a hearing or in 
writing at any time before the Board promulgates a decision.  
See 38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.204.

In a July 2005 rating decision, service connection for PTSD 
was granted and an initial 30 percent rating was assigned, 
effective from January 21, 2004.  The veteran submitted a 
notice of disagreement (NOD) with the initial 30 percent 
rating assigned and requested an earlier effective date for 
the grant of service connection.  The RO issued a statement 
of the case in December 2005, and the veteran perfected his 
appeal by submitting a VA Form 9, Appeal to Board of 
Veterans' Appeals, in December 2005.  As such, the appeal was 
certified to the Board for consideration.

In February 2007, the veteran's accredited representative 
submitted correspondence on behalf of the veteran reflecting 
the veteran's desire to withdraw his appeal before the Board.  
Thus, in effect, the veteran withdrew his substantive appeal 
pursuant to 38 C.F.R. § 20.204(b).

Based upon the foregoing, the Board finds that the veteran no 
longer has an issue on appeal because he withdrew his 
substantive appeal.  Accordingly, there is no justiciable 
case or controversy currently before the Board as 
contemplated by 38 U.S.C.A. §§ 7102, 7104, 7107 and 38 C.F.R. 
§ 19.4.  Consequently, in the absence of any justiciable 
question, the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


